Citation Nr: 0001603	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-08 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4. Entitlement to a permanent and total disability rating for 
pension purposes.



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant had active military service from August 1973 to 
July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

Service connection for a left knee disorder was denied in a 
rating decision in May 1994.  The veteran was notified of the 
denial of benefits in June 1994, but failed to timely file an 
appeal.  Consequently, that determination is final.  38 
U.S.C.A. § 7105.  That is the last final decision on any 
basis.

The issue of entitlement to a permanent and total disability 
rating for pension purposes is discussed in the Remand 
section following the decision section.

An October 1997 Board hearing was scheduled, at the RO.  
However, appellant failed to report for that scheduled Board 
hearing.  The matter is now before the Board for appellate 
review.


FINDINGS OF FACT

1.  All pertinent and available evidence necessary for 
entering an informed decision on the issues considered herein 
has been obtained by the RO.  

2.  Service connection for a left knee disorder was denied in 
a May 1994 rating decision.  It was noted that there was a 
knee injury in service that apparently resolved in light of a 
separation examination which revealed no abnormality.  The 
veteran was notified of that decision and failed to timely 
complete his appeal.  This is the last final denial on any 
basis.

3.  The evidence received into the record since the May 1994 
denial, including private and VA medical records is 
cumulative or redundant, and is not, by itself or in 
connection with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The appellant's service medical records are entirely 
silent as to any left or right hip complaints, injuries, or 
disorders.  

5.  The first diagnosis of any hip disorder was in 1995, 
approximately 21 years after service.

6.  There is no competent evidence of record to relate the 
current diagnoses of a left hip disorder, and/or a right hip 
disorder to the appellant's active service, or to any in-
service occurrence or event.  


CONCLUSIONS OF LAW

1.  The May 1994 decision by the RO denying the appellant's 
claim to service connection for a left knee disorder is 
final; evidence submitted since that decision does not 
constitute new and material evidence which allows the Board 
to reopen and review the appellant's claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).

2.  The appellant has not submitted well-grounded claims for 
service connection for a left hip, and/or a right hip 
disability.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R.§ 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board has determined that the VA has 
fulfilled its duty to assist the veteran with respect to 
developing his claim as provided by 38 U.S.C.A. § 5107(a), 
and that the appeal will be considered on the basis of the 
evidence of record.  There is no indication of other evidence 
which could or should be obtained prior to entering a 
decision on the issues set forth below.

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

Unappealed determinations made by the agency of original 
jurisdiction are final with the exception that a claim may be 
reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156 (1999); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1999); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans, 9 Vet. App. at 284 
(1996).  In addition, see Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), and Winters v. West, 12 Vet. App. 203 
(1999) (en banc), wherein the Court held that a three-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim is well grounded, based upon 
all the evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

In the instant case, service connection was initially denied 
for a left knee disorder, by rating decision of May 1994. The 
veteran was notified of that denial, and did not file a 
timely appeal.  Consequently, that determination is final.  
38 U.S.C.A. § 7105.  That is the last final decision on any 
basis.

In making that decision, the RO considered the evidence then 
of record which included a normal May 1994 VA examination; 
and the appellant's service medical records and separation 
examination, which revealed that the veteran was seen in 
service with a complaint of left knee pain after he 
reportedly fell in the shower.  No edema, crepitus, pain, or 
injury to the left knee was noted. The separation examination 
also was negative for any left knee disorder.  In that May 
1994 rating it was noted that the appellant had injured his 
left knee and foot in a motor vehicle accident in 1988.  He 
reportedly had been ejected from a car.

The RO denied the veteran's latest attempt to reopen his 
claim for service connection for a left hip disorder in 
October 1997.

Evidence received subsequent to May 1994, consists of VA and 
other medical records, and a March 1998 VA examination.  
These records reveal treatment for left knee, and other 
unrelated disorders.  The additional evidence does not 
contain a competent expert opinion relating any current left 
knee disorder with any in-service treatment, event, or 
complaint.  In this regard, the Board notes that the 
appellant is not qualified to make that medical connection.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While this 
evidence is "new" in the sense that it had not previously 
been associated with the veteran's claims folder, it is not 
material to the issue at hand in this case, specifically, the 
incurrence, or aggravation of a chronic left knee disorder 
during service.  The appellant's allegations essentially 
reiterate contentions which were considered in the previous 
denial and the additional medical evidence provides no basis 
to relate the presence of any current left knee pathology to 
service or any incident therein.

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current left knee 
pathology and the appellant's period of active duty, the 
appellant's claim for entitlement to service connection for a 
left knee disorder is not reopened. 

II. Entitlement to service connection for a left hip 
disorder, and a right hip disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Additionally, where osteoarthritis of a joint is present to a 
compensable degree within 1 year following separation from 
qualifying service, service connection may be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

However, the threshold question which must be resolved with 
regard to each service connection claim is whether the 
appellant has presented evidence that each claim is well 
grounded; that is, that each claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A plausible claim is 
"one which is meritorious on its own or capable of 
substantiation."  Black v. Brown, 10 Vet. App. 279 (1997).  
The duty to assist under 38 U.S.C.A. § 5107(a) is triggered 
only after a well-grounded claim is submitted.  See Anderson 
v. Brown, 9 Vet. App. 542, 546 (1996); Peters v. Brown, 6 
Vet. App. 540, 546 (1994).  Evidentiary assertions by the 
person who submits a claim must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making the 
assertion.  See Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19 (1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the appellant had a chronic condition in service, or during 
an applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In addition, there are some disabilities, including 
arthritis, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In July 1997, the appellant filed a claim for service 
connection for rheumatoid arthritis, and degenerative joint 
disease, hips.

In a March 1998 VA examination, the examiner noted that the 
veteran underwent bilateral hip replacements.  The left hip 
was replaced in 1995, and the right hip was replaced in 1997.  
However, there is no medical opinion or diagnosis relating 
the bilateral hip disabilities with service.

The veteran's service records and the separation examination 
are entirely silent as to any injuries, complaints, or 
diagnoses of any hip disabilities.  

A left hip disorder, followed by a total hip replacement, was 
first diagnosed in a VA medical record in 1995, about 21 
years after service. This was followed by diagnoses of 
sclerosis and deformity of the right hip, and femoral head in 
1996, with the resultant right hip replacement in 1997.

None of the medical evidence on file suggests a relationship 
with the appellant's currently diagnosed left and right hip 
disorders and any incident or injury incurred in service.

Based on the evidence above, the Board finds that there is no 
evidence that the appellant suffered from any hip disorders 
or injuries during service.  There is no evidence that he 
developed any hip disorders during his period of active duty 
service that is related to the current diagnoses of hip 
disorders.  Arthritis of the hips is not demonstrated within 
1 year following separation from service.

After a careful review of the file, the Board finds that the 
claims must be denied as  not well grounded because there is 
no medical opinion, or other competent evidence, linking the 
left or right hip disorders with any in-service occurrence or 
event.  Specifically, there was no diagnosis of any hip 
disorder in service, nor has any medical examiner attributed 
the appellant's left and/or right hip disorders to his active 
service.  Thus, a direct causal link between the appellant's 
hip disorders and service has not been demonstrated.  The 
Board has thoroughly reviewed the claims file and finds no 
evidence of any plausible claims, nor any claims for which 
entitlement is permitted under the law.

In conclusion, the Board has considered the appellant's 
statements that he has a left and a right hip disorder from 
the time of service.  Although the appellant's statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The appellant's assertions are not deemed to be 
credible in light of the other objective evidence of record 
showing no continuing findings since service indicative of 
the claimed disabilities.  The appellant lacks the medical 
expertise to offer an opinion as to the existence of current 
medical pathology, as well as to medical causation of any 
current disabilities.  Id.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for the disabilities 
claimed on appeal.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for a 
well-grounded claim.  However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claims well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the appellant notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disorder, and the benefits sought on appeal are denied. 

Entitlement to service connection for a left hip disorder is 
denied on the basis that the claim is not well grounded.

Entitlement to service connection for a right hip disorder is 
denied on the basis that the claim is not well grounded.


REMAND

Entitlement to a permanent and total disability evaluation 
for pension purposes

Initially, the Board notes that RO has considered the 
appellant's pension claim to be well grounded, and the Board 
agrees.  Further development is required in light of the 
current evidence of record, and in light of the fact that 
ratings are not yet assigned all of the veteran's non-service 
connected disorders.  In this respect, in Roberts v. 
Derwinski, 2 Vet. App. 387 (1992), the Court held that 
"[b]efore a permanent and total disability evaluation can be 
awarded, an evaluation must be performed under the Schedule 
for Rating Disabilities to determine the percentage 
impairment caused by each disability."  Id. at 390.

In the October 1997 rating decision, the RO evaluated the 
appellant's non-service connected disabilities as; left hip 
arthritis with total hip arthroplasty, rated as 30 percent 
disabling; right hip avascular necrosis of femoral head with 
degenerative changes of right hip joint, rated as 20 percent 
disabling; and, pes planus; left patellofemoral syndrome; 
numbness, toes, and feet; and, scoliosis, each rated as 
noncompensable.  The combined non-service connected rating 
was 50 percent.  Since that rating, the right hip has been 
replaced.  Additionally, the RO failed to rate the 
appellant's rheumatoid arthritis; bony infarction, right 
knee; chondromalacia; patellofemoral syndrome; sinusitis; 
allergies; arthralgia; gastroesophageal reflux disease; and 
abdominal pain noted in the records.  

In addition, a Social Security Administration (SSA) letter 
dated in October 1997 indicates that, in a January 1996 
determination, the veteran was awarded Supplemental Security 
Income (SSI) Benefits effective from May 1993.  Contact with 
SSA has revealed that there are no medical records, as this 
determination was not solely a medical determination.  The 
veteran has since indicated that he is "disabled" under 
SSA.  It is unclear whether a new determination has been 
made, or whether this remains the SSI determination.

Finally, the veteran has reportedly not worked since 1993.  
Contact should be made with the last employer to ascertain 
the reasons for the end of that employment.  

Accordingly, the case is REMANDED for the following 
developments:

1.  The RO should ask the appellant if he 
has received any relevant treatment 
(private or VA) or examinations for any 
left hip or right hip disorders; 
avascular necrosis; pes planus; 
patellofemoral syndrome; numbness, toes, 
and feet; scoliosis; rheumatoid 
arthritis; bony infarction, right knee; 
chondromalacia; sinusitis; allergies; 
arthralgia; gastroesophageal reflux 
disease; abdominal pain; or other 
disabilities, the records of which are 
not in the claims folder.  If so, he 
should be requested to provide names of 
the physicians and/or medical facilities 
which provided treatment and their 
locations, if known.  If the appellant 
provides sufficient information 
concerning any relevant treatment, the RO 
should obtain the necessary signed 
release of medical information forms and 
should contact each physician, or 
hospital treatment center specified by 
the appellant to obtain any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  
All pieces of correspondence as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records prove to be 
unobtainable by the RO, the appellant and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(1999).

2.  The appellant should be contacted to 
ascertain whether a separate SSA 
disability determination has been made.  
If so, the RO should, with the assistance 
of the appellant as indicated, attempt to 
obtain copies of all medical records used 
by the SSA in making the January 1996 
disability award of benefits to the 
appellant.  If it is determined that he 
is still receiving SSI benefits, for 
which it has been determined no records 
are available, no additional development 
need be undertaken.

3. The RO should contact the appellant to 
ascertain the name and location of his 
last employer, and solicit a release so 
that the employer may be contacted.  The 
RO should attempt to obtain information 
concerning the reasons the appellant's 
employment was terminated.  In addition, 
and as part of a social and industrial 
survey, as indicated, the appellant's 
neighbors and associates should be 
contacted to obtain information as to how 
the appellant spends his days, whether he 
operates a car, whether he is seen in the 
community, etc.  Complete information 
concerning occupational experience and 
educational background should also be 
obtained as part of this development.  
Again, the appellant's assistance in 
gathering this information should be 
solicited as needed.  All information 
obtained should be associated with the 
claims folder. 

4.  The appellant should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

5.  The RO should schedule the appellant 
for appropriate examinations to identify 
all disabilities that he may have, for 
purposes of determining the current 
nature and extent of all disabilities 
that can be identified.  All indicated 
tests and studies should be done.  All 
subjective complaints and objective 
findings should be reported in detail. 
The claims folder should be made 
available to the examiner(s) prior to the 
examination(s), and the examiner(s) are 
asked to review the claims folder prior 
to the examination(s) in order to 
reconcile the clinical reports of record. 
A statement to this effect should be 
included in the examiners' summary.  In 
addition, the examiner(s) should render 
an opinion as to the severity of each 
disability found and the impact each 
disability has, whether singularly or in 
combination, on the appellant's 
employability.  

6.  The RO should then reconsider all of 
appellant's innocently incurred 
disabilities found with application of 
the appropriate diagnostic codes in the 
Schedule for Rating Disabilities to 
determine the percentage of impairment 
caused by each innocently incurred 
disability.  The RO should consider 
whether the appellant is permanently and 
totally disabled under the "average 
person" standard of 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. § 4.15 or the 
"unemployability" standard of 38 C.F.R. § 
4.17.  If the appellant does not meet the 
percentage requirements, a permanent and 
total evaluation for pension purposes 
should be considered under 38 C.F.R. § 
3.321(b)(2).  To the extent the benefits 
sought are not granted, the RO should 
issue a supplemental statement of the 
case.  The appellant and his 
representative should have an opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

